           Case 1:20-cv-04381-JMF Document 91 Filed 08/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                       :
                                    Plaintiffs,                        :     20-CV-4381 (JMF)
                                                                       :
                  -v-                                                  :   ORDER SCHEDULING
                                                                       :   DEFAULT JUDGMENT
EURO DESIGN AND STONE LLC et al.,                                      :   BRIEFING AND SHOW
                                                                       :     CAUSE HEARING
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 23, 2021, Plaintiffs filed their Second Amended Complaint (“Complaint”)
with the Court. See ECF No. 61. On April 20, 2021, Defendants moved to dismiss the
Complaint, relying on their previously filed motions to dismiss the First Amended Complaint.
See ECF Nos. 56-57, 78-79. On July 2, 2021, the Court denied Defendants’ motions to dismiss
and ordered them to answer the Second Amended Complaint by July 30, 2021, and to appear for
an initial pretrial conference to be conducted by telephone on August 10, 2021. To date,
Defendants have not answered the Complaint, nor did they appear for the August 10th
teleconference.

        In light of the foregoing, it is hereby ORDERED that any motion for default judgment
shall be filed, in accordance with the Court’s Individual Rules and Practices for Civil Cases
(available at https://nysd.uscourts.gov/hon-jesse-m-furman), no later than August 24, 2021.
Defendants shall file any opposition to the motion for default judgment no later than August 31,
2021.

        If a motion for default judgment is filed, it is further ORDERED that Defendants appear
and show cause before this Court, Courtroom 1105 of the Thurgood Marshall Courthouse, 40
Centre Street, New York, New York, on September 10, 2021, at 11:30 a.m., why an order
should not be issued granting a default judgment against Defendants. Prior to that date, Plaintiffs
must file the proposed default judgment order electronically, using the ECF Filing Event
“Proposed Default Judgment,” for the Clerk’s approval.

        In the event that any Defendant appears or opposes the motion for default judgment prior
to that date, the parties shall prepare to treat that conference as the initial pretrial conference with
respect to any such appearing Defendant. That is, if any Defendant appears, opposes the motion,
or seeks a nunc pro tunc extension of time to respond to the complaint, then the parties —
including any such appearing Defendant — shall follow the pre-conference procedures specified
in the Court’s Order of June 11, 2020, including by submitting a joint letter addressing certain
topics and a proposed case management plan no later than the Thursday prior to the conference
and by participating in an early mediation session at least two weeks prior to the conference. See
         Case 1:20-cv-04381-JMF Document 91 Filed 08/10/21 Page 2 of 2


ECF No. 12.

        It is further ORDERED that Plaintiffs serve Defendants via overnight courier with a copy
of the motion for default judgment and all supporting papers within one business day of the date
of any such motion, and to file proof of such service on the docket within two business days of
service.

       The Clerk of Court is directed to mail a copy of this Order to Defendants.

       SO ORDERED.

Dated: August 10, 2021                             __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
